                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


CATHY M. JACKSON                                           CIVIL ACTION


v.                                                         NO. 19-9983

JOHNSON & JOHNSON
and JOHNSON & JOHNSON
CONSUMER COMPANIES, INC.                                   SECTION “F”



                           ORDER AND REASONS

       Before the Court is the plaintiff’s emergency motion to

remand.    For the reasons that follow, the motion is GRANTED.

                              Background

       This lawsuit is one of roughly 2,400 personal injury and

wrongful death actions attributing the use of Johnson & Johnson’s

talcum powder products to the development of cancer.

       Cathy Jackson began using Johnson & Johnson’s Baby Powder and

Shower to Shower products in 1968 to powder her perineal area.

She ceased using the products in April of 2017 when she was

diagnosed with ovarian cancer.       The following year, on March 19,

2018, Ms. Jackson brought a products liability action in Orleans

Parish Civil District Court against Johnson & Johnson and Johnson

& Johnson Consumer Companies, Inc. (collectively, “J&J”); Imerys

Talc   America,   Inc.,   J&J’s   talc   supplier;   and    K&B   Louisiana

Corporation, the owner of the drugstore at which she regularly


                                    1
purchased the offending products.      Alleging that the defendants

were on notice of, yet failed to warn about, the dangers associated

with talcum powder use, Ms. Jackson’s petition asserts various

state law causes of action and seeks to recover punitive damages.

     Meanwhile, on February 13, 2019, Imerys Talc America, J&J’s

talc powder supplier, filed for bankruptcy under Chapter 11 in the

United States Bankruptcy Court for the District of Delaware.   This

filing automatically stayed the prosecution of all pending talc-

related claims against Imerys.       Two months later, J&J began to

remove talc-related state court claims filed against it across the

country, pursuant to 28 U.S.C. § 1452(a), on the ground that they

are “related to” the Imerys bankruptcy proceeding and that federal

courts therefore have jurisdiction under 28 U.S.C. § 1334.       In

addition, on April 18, 2019, J&J filed a Motion to Fix Venue with

the United States District Court for the District of Delaware,

seeking the transfer of all talc-related state and federal actions

to Delaware for resolution, pursuant to 28 U.S.C. § 157(b)(5).

Twelve days later, on April 30, 2019, J&J filed an Emergency Motion

for Provisional Transfer Under 28 U.S.C. § 157(b)(5), urging the

Delaware Court to provisionally transfer all personal injury and

wrongful death talc claims against J&J, prior to ruling on J&J’s

Motion to Fix Venue.

     The following day, on May 1, 2019, J&J removed Jackson’s state

court talc claims asserted against it, invoking this Court’s

                                 2
jurisdiction    under    §§    1452(a)   and   1334(b). 1   As    grounds   for

removal, J&J submits that the Imerys bankruptcy proceeding gives

rise to “related to” jurisdiction because (1) supply agreements

between J&J and Imerys provide for contractual indemnification;

(2) J&J shares insurance with the debtor; and (3) there is an

identity of interest between J&J and Imerys with respect to the

state court claims.      On May 9, 2019, Judge Noreika of the District

of   Delaware   denied        J&J’s   Emergency   Motion    for   Provisional

Transfer.   See In re Imerys Talc America, Inc., BR No. 19-10289-

LSS, 2019 WL 2052351 (D. Del. May 9, 2019).                   Judge Noreika

determined that J&J had not demonstrated the need for immediate,

ex parte relief and that there would be no prejudice to deciding

J&J’s Motion to Fix Venue “in due course.”            Id. at *3. 2

     Jackson now moves to remand on the following grounds: (1)

removal was untimely; (2) the removed claims are not sufficiently

related to Imerys’ bankruptcy proceeding to confer federal subject




1  It is clear from J&J’s submissions that it only intended to
remove to federal court the claims asserted against it. Indeed,
J&J asserts in its Notice of Removal that it does not seek to
remove “any claims against other parties.” J&J further clarifies
in its Notice of Compliance:
      Other Defendants remain in the State Court action
      (namely, K&B Louisiana Corporation and Imerys Talc
      America, which has instituted Chapter 11 Bankruptcy
      proceedings), as only the claims against the Johnson &
      Johnson Defendants have been removed to this Court.
2 As of the date of this Order and Reasons, a decision had not been

rendered on J&J’s venue motion, which was fully briefed by May 23,
2019.
                                         3
matter jurisdiction; and (3) even if this Court has jurisdiction,

this is a proper case for either mandatory abstention or equitable

remand.   In response, J&J urges the Court to either deny or defer

ruling on the motion to remand until the District Court of Delaware

rules on the pending Motion to Fix Venue.      J&J hopes that the

Delaware District Court will find the state personal injury and

wrongful death claims against it sufficiently related to Imerys’

bankruptcy proceeding in that District and therefore fix venue in

Delaware for all such actions. 3

                                   I.

                                   A.

     Federal courts are courts of limited jurisdiction, possessing

only the authority granted by the United States Constitution and

conferred by the United States Congress.    Energy Mgmt. Services,

LLC v. City of Alexandria, 739 F.3d 255, 257 (5th Cir. 2014)

(citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994)).   As such, “[i]t is presumed that a cause lies outside

this limited jurisdiction, and the burden of establishing the

contrary rests upon the party asserting jurisdiction.”   Id.   It is




3 It is unclear from the parties’ submissions as to whether Ms.
Jackson has died. In the motion to remand, plaintiff’s counsel
states that Ms. Jackson “has been a life-long resident of Orleans
Parish (although she is deceased now)” and that her “family members
[are] located in Louisiana and Orleans Parish.” This is the sole
reference to Ms. Jackson’s death in the 25-page memorandum in
support of her motion to remand.
                                   4
also well-established that the “statutory procedures for removal

are to be strictly construed” and that “any doubt as to the

propriety of removal should be resolved in favor of remand.”

Energy Mgmt. Services, Inc., 739 F.3d at 257; Gutierrez v. Flores,

543 F.3d 248, 251 (5th Cir. 2008) (internal quotations omitted).

                                B.

     Section 1452(a) of the Bankruptcy Code provides that “[a]

party may remove any claim or cause of action . . . to the district

court for the district where such civil action is pending, if such

district court has jurisdiction of such claim or cause of action

under section 1334 of this title.”   28 U.S.C. § 1452(a).   Section

1334(b), in turn, states that district courts “have original but

not excusive jurisdiction of all civil proceedings . . . related

to cases under title 11.”   28 U.S.C. § 1334(b).

     To determine whether a case is “related to” a bankruptcy

proceeding, the Fifth Circuit allies with the test set forth by

the Third Circuit in Pacor, Inc. v. Higgins, 743 F.2d 984 (3d Cir.

1984).   See In re Wood, 825 F.2d 90, 93 (5th Cir. 1987).

     The Pacor test provides:

     The usual articulation of the test for determining
     whether a civil proceeding is related to bankruptcy is
     whether the outcome of the proceeding could conceivably
     have any effect on the estate being administered in
     bankruptcy. Thus, the proceeding need not necessarily
     be against the debtor or against the debtor’s property.
     An action is related to bankruptcy if the outcome could
     alter the debtor's rights, liabilities, options, or
     freedom of action (either positively or negatively) and

                                 5
     which in any way impacts upon the             handling    and
     administration of the bankrupt estate.

     On the other hand, the mere fact that there may be common
     issues of fact between a civil proceeding and a
     controversy involving the bankruptcy estate does not
     bring the matter within the scope of [§ 1334]. Judicial
     economy itself does not justify federal jurisdiction .
     . . .

Pacor, 743 F.2d at 994 (citations omitted) (emphasis in original).

                                 C.

     Moreover, “[h]aving jurisdiction does not necessarily require

its exercise.”   See In re Friede Goldman Halter, Inc., No. 19-

1003, 2019 WL 2487639, at *4 (Bankr. M.D. La. June 10, 2019).

Section 1452(b) of the Bankruptcy Code governs motions to remand

filed after removal.    See 28 U.S.C. § 1452(b).    Under § 1452(b),

“[t]he court to which such claim or cause of action is removed may

remand such claim or cause of action on any equitable ground.”

Id. (emphasis added).   The statute further provides that a remand

order entered under § 1452(b) “is not reviewable by appeal or

otherwise.”   28 U.S.C. § 1452(b).     Therefore, “once a matter

related to a bankruptcy case is equitably remanded, it is not

subject to federal appellate review on any basis.”            Arnold v.

Garlock, 278 F.3d 426, 438 (5th Cir. 2001).

     In determining whether equitable remand is appropriate, the

following considerations are relevant: (1) forum non conveniens;

(2) whether the action has been bifurcated by removal; (3) whether

a state court is better able to respond to questions involving

                                 6
state law; (4) expertise of a particular court; (5) duplicative

and uneconomic effort of judicial resources in two forums; (6)

prejudice to the involuntarily removed parties; (7) comity; and

(8) a lessened possibility of an inconsistent result.   Browning v.

Navarro, 743 F.2d 1069, 1076 n.21 (5th Cir. 1984). 4    Because the

Court is vested with “broad discretion to grant or deny a motion

to remand on any equitable ground,” any one of the relevant factors

may provide a sufficient basis for equitable remand.    See id.

                                D.

     Finally, with respect to venue, § 157(b)(5) provides that

“personal injury tort and wrongful death claims shall be tried in

the district court in which the bankruptcy case is pending or in

the district court in the district in which the claim arose, as

determined by the district court in which the bankruptcy case is

pending.”   28 U.S.C. § 157(b)(5).   The Supreme Court has held that

this provision “is not jurisdictional.”      Stern v. Marshall, 564

U.S. 462, 464 (2011).   To the contrary,

     this unusual, perhaps unique, provision empowers a court
     other than that in which the litigation is pending to
     decide where the trial is to take place. The court in
     which the title 11 case is pending has the options of
     trying the case itself or directing that the trial occur
     in the district court for the district in which the claim
     arose.

Collier on Bankruptcy ¶ 3.06 (16th ed. 2019).


4 In Browning, the Fifth Circuit interpreted 28 U.S.C. § 1478(b),
which has since been slightly amended and reenacted as § 1452.
                                 7
                                 II.

                                 A.

     In this case, Jackson and J&J quarrel over whether J&J’s

claims are “related to” the Imerys bankruptcy proceeding, such

that this Court has subject matter jurisdiction.          J&J contends

that there is “related to” jurisdiction over J&J’s claims based on

indemnification agreements and shared insurance between J&J and

Imerys, and because there is an “identity of interest” between J&J

and the debtor.     The plaintiff counters that jurisdiction is

lacking   because   the   indemnification    agreements   and   shared

insurance are not automatically triggered by the filing of these

claims.   Because another lawsuit would be required in order for

these claims to affect the bankruptcy estate, Jackson submits that

any hypothetical connection is too remote to support jurisdiction.

Although it appears to the Court that Jackson’s claims against J&J

could conceivably affect the Imerys bankruptcy estate, the Court

need not conclusively decide this issue.       Even assuming that the

Court has subject matter jurisdiction over this matter, the Court

finds that the equities weigh in favor of remand under § 1452(b).

                                 B.

     While the Court may remand claims that are related to a

bankruptcy proceeding on “any equitable ground,” several equitable

considerations support remand here.         See 28 U.S.C. § 1452(b).

First, with respect to state law predomination and comity, the

                                  8
talc claims asserted against J&J involve only questions of state

law, specifically, state law product liability claims related to

asbestos.     Another consideration, prejudice to the involuntarily

removed party (here, the plaintiff) also heavily favors remand.

Ms. Jackson filed this case over a year ago, and discovery is

underway.     To now remove this case to federal court would impose

significant disruption on Ms. Jackson (or her heirs, if she has

died) and delay resolution of her claims by months or potentially

years. Relatedly, the interest of judicial economy supports remand

because the state court has already considered these state law

claims for over one year – including during a hearing on the

defendants’ declinatory exceptions on October 19, 2018.                     The re-

litigation of plaintiff’s Louisiana-based claims in federal court

would needlessly duplicate judicial resources that have already

been committed to this case.

     Moreover,      to   the   extent    J&J    argues   that    the    efficient

administration      of   the   bankruptcy       estate   and    the    degree   of

relatedness of these claims to the bankruptcy case weigh against

remand, the Court finds that the connection to the bankruptcy

proceedings is not sufficiently strong as to outweigh the equitable

considerations supporting remand.              Notably, J&J has consistently

represented    in   disclosures    and      discovery    responses     in    other,

similar talc-related cases that the Imerys indemnification and

insurance agreements were “unlikely to be implicated” in those

                                        9
cases.   See In re Johnson & Johnson (State Court Talc Actions),

2019 U.S. Dist. LEXIS 95445, at *18 (S.D.N.Y. June 4, 2019).           And

while remand may frustrate J&J’s efforts to consolidate state court

actions from across the country in a single forum for its own

convenience, the Court is not persuaded that J&J would suffer any

actual prejudice as a result of remand.        Indeed, if J&J wants to

seek indemnification from Imerys, it can still do so by asserting

claims in the bankruptcy proceeding. 5

     Finally, the Court emphasizes that a remand order by this

Court has no impact on the Delaware District Court’s ultimate

decision on the Motion to Fix Venue.        If Judge Noreika decides to

grant J&J’s motion, the claims will be transferred, even if they

have been remanded to state court.         In other words, although the

Delaware District Court has the authority to determine venue, this

authority   does   not   preclude   this   Court   from   addressing   the

propriety of the removal of this case.       Therefore, the Court finds

that the possibility that this case may be transferred to Delaware

at some undefined time justifies neither the denial of plaintiff’s

motion to remand, nor deferring ruling on the motion.




5See Kleiner v. Rite Aid Corporation, No. 19-1700, 2019 WL 2462967,
at *7 (E.D. Penn. June 11, 2019) (“Johnson & Johnson has candidly
described its strategy of centralizing these cases in the District
of Delaware. To the extent such a strategy circumvents the rules
and processes governing Multi-District Litigation is a question
best resolved, if at all, by Judge Noreika in the first
instance.”).
                                    10
     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiff’s motion to remand is GRANTED.    Because equitable

considerations favor remand pursuant to § 1452(b), this matter is

hereby REMANDED to the Civil District Court for the Parish of

Orleans. 6

                            New Orleans, Louisiana, June 20, 2019


                               ______________________________
                                    MARTIN L. C. FELDMAN
                                UNITED STATES DISTRICT JUDGE




6 Ms. Jackson raises several other grounds for remand, including
untimeliness of removal and mandatory abstention.     Because the
Court finds remand appropriate based on equitable grounds under 28
U.S.C. § 1452(b), the Court does not address Ms. Jackson’s
remaining bases for remand.
                               11
